Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s supplemental amendment filed 2/9/2021 has been entered.
Claim 1 was amended.  Claims 1-3 and 6-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Henry on 2/23/2021.

The application has been amended as follows: 



Claim 1, lines 5-6,  delete “(PEG, or polyethylene oxide)” and “(or polypropylene oxide),”.
Claim 6, lines 2-3, delete “includes a property” and insert “is”.
Claim 13, lines 2-3, delete “containing octenyl succinate, the modified highly branched alpha-D-glucan further comprising hydroxypropyl” and insert “comprising octenyl succinate and hydroxypropyl”.
Claim 14, lines 2-3, delete “containing octenyl succinate, the modified highly branched alpha-D-glucan further comprising one or more groups selected from” and insert “comprising octenyl succinate and one or more substituents selected from the group consisting of”.
Claim 15, lines 2-3, delete “containing octenyl succinate, the modified highly branched alpha-D-glucan further comprising one or more groups selected from” and insert “comprising octenyl succinate and one or more substituents selected from the group consisting of”.
Claim 16, lines 2-3, delete “further comprising one or more groups selected from” and insert “comprising one or more additional substituents selected from the group consisting of”.
Claim 18, lines 2-3, delete “containing octenyl succinate, the modified phytoglycogen or glycogen material further comprising” and insert “comprising octenyl succinate and hydroxypropyl”.

Claim 20 lines 2-3, delete “containing octenyl succinate, the modified phytoglycogen or glycogen material further comprising one or more groups selected from” and insert “comprising octenyl succinate and one or more substituents selected from the group consisting of”.
Claim 21, lines 2-3, delete “and further comprising one or more groups selected from” and insert “further comprising one or more substituents selected from the group consisting of”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Yao et al. (US 2011/0269849) teaches phytoglycogen formulations that are emulsions comprising highly branched alpha-D-glucan with dendritic starch octenyl succinate.  The present invention is nonobvious because the structure includes a combination of octenyl succinate and an additional substituent selected from hydroxypropyl, hydroxyethyl, polyethylene glycol, polypropylene glycol or combinations thereof.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Claims 1-3 and 6-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617